Citation Nr: 1223217	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for colon polyps.

2.  Entitlement to an initial compensable rating for aplastic anemia.

3.  Entitlement to an initial compensable rating for acne.

4.  Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.  The case was certified to the Board by the RO in Baltimore, Maryland.

The Veteran has claimed entitlement to service connection to hypochromic, megaloblastic, iron deficiency and pernicious anemia; thrombocytopenia; and leukopenia, each claimed as secondary to aplastic anemia.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran's submissions also indicate that he believes that he is service connected for irritable bowel syndrome since that diagnostic code was used to rate his colon polyps by analogy.  The Veteran should understand, however, that he is not currently service connected for irritable bowel syndrome.  If the Veteran wishes to claim service connection for irritable bowel syndrome, he should file a claim with specificity with VA.

The issues of entitlement to an initial compensable rating for colon polyps and acne are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's aplastic anemia is not characterized by the need for continuous medication for control.

2.  Resolving reasonable doubt in the Veteran's favor, his headaches are best characterized as being manifested by a prostrating attack averaging one in two months over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for aplastic anemia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.117, Diagnostic Code 7716 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent, but no higher, for migraine headaches were met. . 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran with obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, by affording VA examinations.  The Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of the adjudication. 38 C.F.R. § 3.159(c). 

 Initial Rating

The Veteran contends that he should receive compensable ratings for his aplastic anemia, acne, and migraine headaches.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Aplastic Anemia

Aplastic anemia is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7716.  A 10 percent rating is applied when continuous medication is required for control.  A rating of 30 percent applies when the condition requires the transfusion of platelets or red cells at least once per year, but less than once every three months, or infections recurring at least once per year but less than once every three months.  Id.

The Veteran's service treatment records reflect that he was diagnosed with aplastic anemia by a bone marrow biopsy in June 2005.  The disability was progressive and the possibility of a partial bone marrow transplant was entertained but the Veteran never actually underwent this form of treatment.  There is no evidence that the Veteran has had any recent blood transfusions, and the only infection attributed to the Veteran's aplastic anemia was a herpes zoster infection in the late 1990s.  He was medically boarded as a result of this condition and was found unfit for full duty but he was retained on limited duty until his retirement.  

At an August 2006 VA examination the Veteran reported that he had required a blood transfusion at some point in the past, but he did not provide evidence that he had needed a transfusion within the year prior to filing his claim or at any time thereafter.  He denied problems with opportunistic infections.  His platelet count remained acceptable and his white blood cell count had been low but not dangerously low.  The Veteran reportedly saw his hematologist once every six months, and had a bone marrow biopsy once every eighteen months.  The Veteran reported that fatigue was the main symptom of his disability.  He was unable to exercise as much as he used to and was exhausted after work.  He reported needing to decrease his clinic burden at work slightly due to his fatigue.  Blood studies revealed a normal hemoglobin level, as well as normal red and white blood cell counts.  His platelet count was low, 132 K/cmm when compared against a normal range of 152-375 K/cmm. 

The Veteran was reexamined by VA in April 2009.  The Veteran again reported that he was recommended to undergo a "mini" bone marrow transplant.  However, he decided not to go ahead with this.  The examiner diagnosed relapsing-remitting bone marrow aplasia.  However, the Veteran did not complete the hematology tests that were ordered in conjunction with the examination, so there was no objective information about his current or recent hematologic status.  The Veteran did not report losing any time from work due to his aplastic anemia within the last year. 

The evidence does not show that the Veteran meets the criteria for a compensable rating for aplastic anemia.  There is no evidence that he requires continuous medication for control of this disorder.  While a bone marrow transplant was considered at one time while on active duty, during the period covered by this appeal, the Veteran has never undergone such a transplant.  The rating criteria do not contemplate treatments that were considered but which the Veteran did not ultimately undergo.  While consideration of a bone marrow transplant may indicate that the Veteran's aplastic anemia needs to be controlled, the rating criteria for this disability are clear and at this time, he does not meet the criteria for a compensable rating. 

The Veteran contends that his aplastic anemia should be rated as hypochromic, microcytic, megaloblastic, iron deficiency and pernicious anemia, and as well as thrombocytopenia.  Those disorders, however, are separate and distinct disabilities for which the Veteran is not service connected at this time.  Rating by analogy is not appropriate in this case because 38 C.F.R. § 4.117, Diagnostic Code 7716 specifically addresses aplastic anemia.  Cf.  38 C.F.R. § 4.20 ("When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.") (emphasis added). 

The Board finds that the Veteran's symptoms due to aplastic anemia do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  In this regard, while the Veteran reports needing to reduce his clinic burden slightly secondary to fatigue, he did not lose any time from work in the last 12 months due to aplastic anemia and he has been able to carry out his occupation.  

B.  Migraine

Migraines are rated pursuant to 38 C.F.R. § 4.124a, diagnostic code 8100.  A noncompensable rating is assigned for attacks that are less frequent than once every 2 months.  A 10 percent rating is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on the average once a month over the last several months.  

The Veteran was examined with respect to his headaches in August 2006.  At that time, the Veteran reported that he had headaches which begin in the right retroorbital and occipital area, and are sometimes preceded by scintillating scotomas in the visual field.  The headache pain was described as throbbing, moderately severe but not prostrating.  The appellant reported that his headaches were frequently accompanied by nausea and photophobia.  The headaches reportedly occurred approximately three times per month and lasted the whole day.  While they reportedly interfered with work they did not require bed rest.  The Veteran stated that he took prophylactic medication to try to prevent headaches and another a different medication for breakthrough headaches.  

Although the Veteran did not report prostrating attacks, which is consistent with a noncompensable rating, the frequency and severity of his headaches with photophobia and nausea can be best approximated by analogy to the criteria for a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  These criteria best reflect the impact of the Veteran's headaches on his ability to perform daily activities and work activities.

The Veteran's symptoms, however, do not present such an exceptional disability picture as to render the schedular rating inadequate at any time.  38 C.F.R. § 3.321(b); Thun.  


ORDER

Entitlement to an initial compensable rating for aplastic anemia is denied.

Entitlement to an initial 10 percent rating for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran contends that he should receive a compensable rating for colon polyps because he experiences constipation, loosely formed stools, mucous, abdominal bloating, belching, and flatulence.  Because colon polyps are not assigned a specific Diagnostic Code the RO rated them under 38 C.F.R. § 4.20 by analogy to irritable colon syndrome, 38 C.F.R. § 4.114, Diagnostic Code 7319.  The evidence currently available, however, is insufficient for rating purposes.  As such, a new examination is in order.  38 C.F.R. § 3.159.

The Board further finds that the Veteran's acne warrants a new examination in light of the conflict in the May 2009 examination report.  In this regard, under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm.); underlying soft tissue missing in an area exceeding six square inches (39 square cm.); and skin indurated and inflexible in an area exceeding six square inches (39 square cm.).

In May 2009 the examiner specifically found that the Veteran's acne was superficial.  The examiner did not report that acne caused a visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  The examiner found that the area affected by acne involved was less than five percent of all exposed areas.  Further, the examiner found that at their maximum, none of the "ice pick" scars exceeded 0.04 centimeters in either length or width.  Moreover, there was no underlying soft tissue damage, or any limitation of function.  Significantly, however, while the examiner also found no evidence of facial disfigurement, the examiner arguably also found that at least one scar was depressed and adherent to the underlying tissue.  These findings are arguably mutually exclusive under the provisions of 38 C.F.R. § 4.118.  Hence, the appellant should be provided a new examination by a dermatologist to determine the nature and extent of any disability caused by the appellant's acne.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify any treatment records for colon polyps and acne since 2009.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records identified by the Veteran, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond

2.  Thereafter, the Veteran should be afforded an examination by a gastroenterologist to determine the nature of any disability caused by colon polyps.  The examiner must be provided access to the claims file and Virtual VA in conducting the examination, and the examiner should specifically identify the date range of any treatment records reviewed on Virtual VA.  In the examination report the examiner should indicate what symptoms, if any, are caused by the Veteran's colon polyps.  The examiner should specifically state whether the appellant's colon polyps cause constipation, loosely formed stools, mucous, abdominal bloating, belching, and flatulence.  The examiner must describe any other form of bowel disturbance or dysfunction due to colon polyps, as well as the nature of any abdominal distress due to colon polyps.  A complete rationale should be provided for all conclusions that are expressed in the report of examination.  If the examiner is unable to answer the questions posed without resort to undue speculation, he or she should explain why this is the case.

3.  The Veteran must also be afforded an examination by a dermatologist to determine the nature and extent of any disability caused by acne.  The examiner must be provided access to the claims file and Virtual VA in conducting the examination, and the examiner should specifically identify the date range of any treatment records reviewed on Virtual VA.  The examiner is specifically requested to review the May 2009 examination report to include the color photographs that are of record.  Following the examination the examiner is to state if the appellant's acne is manifested by any of the eight characteristics of disfigurement noted above from 38 C.F.R. § 4.118.  The examiner is further requested to attempt to reconcile the May 2009 examiner's finding of no facial disfigurement with the arguable finding that the appellant's acne at that time was manifested by two characteristics of disfigurement (i.e., a depressed and an adherent scar).  A complete rationale should be provided for all conclusions that are expressed in the report of examination.  If the examiner is unable to answer the questions posed without resort to undue speculation, he or she should explain why this is the case.

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655  (2011).

5.  Thereafter, the Veteran's claims should be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative must be provided with a supplemental statement of the case and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and 

argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


